Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to the RCE filed on 10/12/2020 and the amendment filed on 09/04/2020.  Claims 21-24, 26-28, 30-38, and 40-43 are pending.  Claims 21, 28, and 32 are independent.  Claims 40-42 are withdrawn. Claims 25, 29, and 39 are canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/04/2020 has been entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 60/763,521, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosure of the prior-filed application, Application No. 60/763,521, fails to provide adequate support or enablement for the limitations “a leader comprising a resorbable suture extending from the capping member and said leader having a length sufficient to extend from the primary opening to the secondary opening in the skin of the patient” in claim 21, “a leader comprising a resorbable suture extending from the capping member, wherein the leader is configured to extend the entire length of the fistula” in claim 28, and “a leader comprising a suture extending from the concave face of the capping member; wherein leader has a length sufficient to extend from the primary opening to the secondary opening in the skin of the patient” in claim 32.  Therefore, the effective filing date for claims 21-24, 26-28, 30-38 and 43 is determined to be 01/31/2007.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 21-24, 26-28, 30-38 and 43 are is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Armstrong et al. (US Pub. No.: 2007/0031508)
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
	Regarding claims 21-24, 26-28, 30-38 and 43, Armstrong discloses a medical graft (20, Fig. 7 or 200 with concave cap, Fig. 12 and Para. [0058]) device useful for treating a fistula having at least a primary opening in a wall of a patient's alimentary canal and a fistula tract extending from the primary opening to a secondary opening in 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claim 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tenerz et al. (US Pub. No.: 2005/0169974) in view of Longson (US Pub No.: 2005/0283187).
Regarding claim 32, Tenerz discloses a medical graft device (combination of 9, and 10, Fig. 3) useful to be fully capable of treating a fistula having at least a primary opening in a wall of a patient's alimentary canal and a fistula tract extending from the primary opening to a secondary opening in patient's skin (the medical graft device is fully capable of treating a fistula having at least a primary opening in a wall of a patient's alimentary canal and a fistula tract extending from the primary opening to a secondary opening in patient's skin, the medical graft device comprising: a capping member (9, Fig. 3) fully capable to contact portions of the wall of the alimentary canal adjacent to the primary opening (the capping member is fully capable to contact portions of the wall of the alimentary canal adjacent to the primary opening); and a leader (10, Fig. 3) comprising a suture (Fig. 3) extending from a proximal face of the capping member; wherein the leader has a length sufficient to extend from the primary opening to the secondary opening in the skin of the patient (Fig. 3); and wherein peripheral regions of the proximal face are fully capable to be positioned to contact portions of the wall adjacent to the primary opening (peripheral regions of the proximal face are fully capable to be positioned to contact portions of the wall adjacent to the primary opening); 
Longson teaches, in the same field of endeavor, a medical graft device comprising a cap member (12, Figs. 1A and 1B) that a proximally-facing concave face and exhibits the shape of a bowl (Figs. 1A and 1B).
At the time of the invention, it would have been obvious to modify the cap member of Tenerz to include a proximally-facing concave face and exhibits the shape of a bowl as taught by Longson in order to obtain the advantage of facilitating hemostasis and improved occlusion (Para. [0036]).
Response to Arguments
Applicant's arguments filed 09/04/2020 have been fully considered but they are not persuasive.   In response to the argument(s) on pages 7-8 of the remarks, the disclosure of the prior-filed application, Application No. 60/763,521, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosure the effective filing date for claims 21-24, 26-28, 30-38 and 43 is determined to be 01/31/2007.  
Armstrong discloses a medical graft (20, Fig. 7 or 200 with concave cap, Fig. 12 and Para. [0058]) device useful for treating a fistula having at least a primary opening in a wall of a patient's alimentary canal and a fistula tract extending from the primary opening to a secondary opening in patient's skin, the medical graft device comprising: a capping member (cap with convex or concave shape, Para. [0058], such as cap 22, Fig. 5, 7, or 10A) configured to contact portions of the bodily structure wall adjacent to the primary opening; and a leader comprising a resorbable suture (the absorbable suture for connecting the cap to the elongate graft body, Paras. [0060], [0066], and [0071] and Fig. 5 or 7 and also see suture 209 in Fig. 12; the resorbable suture is the leader) extending from the capping member and said leader having a length sufficient to extend from the primary opening to the secondary opening in the skin of the patient (Figs. 5, 7, and 12, Paras. [0060], [0066], and [0071], the length of the suture is fully capable to extend from the primary opening to the secondary opening in the skin of the patient 
In response to the argument(s) on pages 8-9 of the remarks, while Tenerz discloses that the fastener/suture should not dissolve significantly until after at least the inner sealing device has dissolved to prevent the inner sealing device from becoming loose in the artery, Tenerz also discloses that the suture 10 is remodelable or absorbable (Para. [0027]) and the dissolution can be controlled so that the fastener/suture does not dissolve before the sealing member (Para. [0027]). The suture is configured to degrade along with the capping member to allow the capping member to pass through and out of the bowel with naturally occurring fecal matter.  Therefore, the sealing member would not become loose within the vessel when the rate of dissolution of the fastener/suture is slower or much slower than the sealing member.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036.  The examiner can normally be reached on M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JING RUI OU/Primary Examiner, Art Unit 3771